PER CURIAM:
James A. Warren appeals the district court’s order granting in part, and denying in part, the Defendants’ motion for summary judgment on his 42 U.S.C. § 1983 (2006) complaint. We dismiss Warren’s appeal for lack of jurisdiction. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders. 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Warren seeks to appeal is not a final order, nor an appealable interlocutory or collateral order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.